Title: James Sullivan to John Adams, 22 November 1784
From: Sullivan, James
To: Adams, John


        
          Dear Sir
          Boston 22d November 1784
        
        Your favour of the 7th Sepr. I had a few days ago, shall Set off for Trenton within three days, and shall not fail to communicate One Paragraph of your Letter, the inconvenience of public parsimony I have experienced So much as gives me a full Idea of your feelings. I rejoice with you that you are again with an agreeable and charming family after so long an absence from domestic felicity, I wish my Compliments may be rendered agreeable to your Lady.
        We have nothing here worth Communicating to you— Rhode Island yet Stands out against a Congressional Impost, and as all the other States have agreed to it, and also to the vesting Congress with the powers of regulating the Commerce of america for a certain time, we Shall be obliged to alter our provisos. and agree as Coneceticut has done that our Laws Shall have force, and our grants become perfect upon twelve States agreeing to the measure, it will then become necessary to make Laws prohibiting a Commercial conexion with Rhode Island, however disagreeable this may be there is no way to Support the Feoderal Government without it. the people I think become more and more convinced of the necessity of Stregthening the union
        A few days ago Mr Gerry wrote a letter to the two Houses proposing instructions that their Delegates Should endeavour to prevent all Establishments for Troops in time of peace, Instructions are accordingly given— he also proposed that the Delegates of this State Should be enabled to keep a public Table, this is postponed—
        the General Court have refered to Congress the question whether

British Subjects including Refugees Shall recover Interest for their Debts during the War or rather whether this State can consistantly with the 4th article of the treaty of peace pass an act to prevent it.
        We have laid a Claim before Congress to Lands on the Westward of the Hudson, and the first monday in December is the day for appointing the feoderal Court—
        Mr Adams holds out well, and is yet the Stanch Whig of 1775. but has his Enemies your old Friends here appear very well and hope once more to see you in your Native Country.
        We are much at a loss here to know what the Government of Britian intends with regard to trade their Province of Nova Scotia is almost Intirely fed by our produce and yet they prohibit the provisions being carried in american bottoms while daily insults are offered to our flagg. we might hope for national retaltion if the petty State of Rhode Island did not embarass our Measures
        the duty upon oyl does not as yet prevent the exportation of it to London— but our Merchants Say that when they have Shiped what they have on hand they Shall buy no more
        the Committee of Congress broke up in a most extraordianary manner (and for this goes by a safe hand I will add) that it is much to the dishonor of the States, the locus in quo became a Serious question, between the Southern and Northern members, and they therefore Seperated. Mr Dana has demanded the approbation of the General Court on his Conduct, and has obtained it, but how far he is to be considered amemable to the State and not to Congress is yet with Some a question, but as the facts are represented here he has no body that is against him.
        I have the Honor to be / with great Regard & Friendship / Your most Obedient Hble / Servt
        
          James Sullivan
        
      